                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    at CHATTANOOGA

 DANIEL BRADLEY DAVIS,                           )
                                                 )
          Plaintiff,                             )
                                                 )       No. 1:20-CV-98
 v.                                              )
                                                 )       Judge Collier
 ANDREW LAWRENCE BERKE, in his                   )       Magistrate Judge Lee
 official capacity as Mayor of Chattanooga,      )
 and the CITY OF CHATTANOOGA,                    )
                                                 )
          Defendants.                            )


                                              ORDER

          More than ninety days have passed since the filing of the complaint in this matter. The

 Court has no record that process has been served upon any Defendant or that any Defendant has

 waived service of process. Accordingly, Plaintiff is hereby ORDERED to SHOW CAUSE within

 fourteen days of the entry of this Order why this action should not be dismissed pursuant to Rule

 4(m) of the Federal Rules of Civil Procedure.

          The Clerk of Court is also DIRECTED to add the City of Chattanooga as a Defendant in

 the CM/ECF system, pursuant to the caption and listing of Defendants in the Complaint (Doc. 1 at

 1, 2.)


          SO ORDERED.

          ENTER:


                                                     /s/____________________________
                                                     CURTIS L. COLLIER
                                                     UNITED STATES DISTRICT JUDGE




Case 1:20-cv-00098-CLC-SKL Document 14 Filed 07/28/20 Page 1 of 1 PageID #: 31
